— Judgment unanimously modified as a matter of discretion in the interest of justice and as modified affirmed, in accordance with the following Memorandum: From our review of the record, we find that defendant’s conviction of felony murder, robbery, and criminally negligent homicide was supported by legally sufficient evidence and was not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). We further conclude that the trial court did not abuse its discretion in its Sandoval ruling (see, e.g., People v Conwell, 168 AD2d 906). We conclude, however, that the imposition of 25 years to life imprisonment for felony murder was excessive (see, CPL 470.15 [6] [b]). Decedent’s tragic death resulted from a subdural hematoma caused by a single punch to the eye during an argument with defendant. Although defendant had numerous convictions stemming from his addiction to alcohol prior to this incident, he had never been convicted of a felony. Given those circumstances, we modify the judgment by reducing his sentence for felony murder to 15 years to life imprisonment.
Defendant’s remaining contention has not been preserved for our review (see, CPL 470.05 [2]). (Appeal from Judgment of Cayuga County Court, Contiguglia, J. — Murder, 2nd Degree.) Present — Dillon, P. J., Doerr, Lawton, Lowery and Davis, JJ.